DETAILED ACTION

Status of Claims

Applicant’s amendments and remarks in the reply filed 10/12/2020 have been acknowledged and entered.  Claims 1-9 and 18-20 are pending. Claims 10-17 are canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ice, Jr. et al. (US 3,903,912), and further in view of Hyatt (US 3,720,992) and Kipfelsberger (US 4,887,499).
Regarding Claims 1, 4, and 18: Ice teaches a flexible lance drive apparatus for propelling at least one high pressure flexible lance hose into and out of at least one heat exchanger tube, the apparatus comprising:
a generally rectangular housing having an array of upper and lower drive rollers (Fig. 1, elements 36) in an outer section each rotatably supported by an axle shaft passing laterally through spaced outer and inner walls defining a mid-section  of the housing;
a pneumatic drive motor (element 44) connected to each of the upper and lower drive rollers;
wherein each lower drive roller shaft is rotatably supported in a fixed position and the upper rollers may be lowered against the lower rollers to sandwich a flexible lance therebetween;
a control console remote from the housing and connected to the drive motor via forward and reverse pneumatic pressure supply lines, the console having forward and reverse manual controls for directing pneumatic pressure to forward and reverse ports of the drive motor (col. 4, line 54-col. 5, line 14); and

Ice teaches an adjusting mechanism to lower the rollers against the lance, but does not expressly disclose the use of a pneumatic cylinder to lower the rollers.  However, it is well known to use a pneumatic cylinder for controlled movement of a roller, as taught by Hyatt, for example (col. 13, ll. 43-67; and Fig. 9).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ice with a pneumatic cylinder to control the lowering of the roller as taught by Hyatt.
Ice teaches an automatic blockage sensor to activate a reversal of the lance through the solenoid valve when a blockage is encountered, but does not expressly disclose an automatic blockage sensor circuit having pneumatic sensing lines connected directly at the forward and reverse ports on the drive motor as claimed.  However, Kipfelsberger teaches that, with a pneumatic motor used as a drive unit for a tool, the difference in pressure between the air input and air output can be advantageously used as a measure of the torque produced by the tool. Kipfelsberger teaches that it is the differential pressure applied to the pneumatic motor which is used to determine torque and in this way, marginal influences which could influence the calculation of the torque can be mostly eliminated so that a simple and relatively precise determination of torque through pressure difference is possible (col. 1, ll. 37-52).  Kipfelsberger teaches pneumatic sensing lines connected at both the intake and outlet of the motor to measure the pressure differential (col. 2, ll. 9-18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ice with an automatic blockage sensor circuit having pneumatic sensing lines 
Regarding Claims 2 and 19:  Ice, Hyatt, and Kipfelsberger teach the elements of Claim 1 and 18 as discussed above. Ice does not expressly disclose that the solenoid valve is operable only when the forward manual control is supplying pneumatic pressure to the drive motor.  However, it would have been obvious to configure as such in order to operate the valve as needed.
Regarding Claims 3 and 20:  The prior art teaches the elements of Claims 1 and 18, as discussed above.  Kipfelsberger is cited for teaching the sensor circuit, and further teaches the use of a pressure transducer connected to the sensing lines and a microcontroller to monitor the pressure differential (col. 4, ll. 25-37).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ice by providing a pressure transducer and microcontroller to determine and monitor the pressure differential as taught by Kipfelsberger.  Although Kipfelsberger does not expressly disclose separate transducers, it would have been obvious to provide first and second transducers connected to each side of the drive motor with a reasonable expectation of efficiently monitoring the pressure at both ports.  
Regarding Claim 5:  The prior art teach the elements of Claim 4 as discussed above.  Ice teaches sensing a pressure to the lance drive motor, comparing the pressure to a threshold; reversing supply line connections to the drive motor so as to reverse the drive motor direction 
Regarding Claims 6 and 7:  The prior art teach the elements of Claim 5 as discussed above.  Ice does not expressly teach the time interval or threshold are adjustable.  However, providing adjustable time interval and threshold would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in order to optimize the 
Regarding Claims 8 and 9:  Ice further teaches that reversing and restoring is controlled by a controlled switch that actuates a solenoid valve connecting the pneumatic supply connections to the drive motor (col. 5, ll. 3-14; col. 7, ll. 37-41).

Response to Arguments
Applicant’s arguments, see page 6, filed 10/12/2020, with respect to the rejection of claim 1 under 35 USC 103 in view of Ice and Gromes have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ice, Hyatt, and Kipfelsberger.  
It is noted that applicant has argued that neither Ice nor Kipfelsberger recognize the distinction of monitoring the pressure difference on both the supply side and the return side of the motor.  However, upon further review of Kipfelsberger, it appears that Kipfelsberger does indeed disclose sensing the pressure on both sides of the motor to more reliably determine the pressure differential (col. 1, ll. 37-52; and col. 2, ll. 9-13).  Thus, one of ordinary skill in the art would have found it obvious to modify Ice by sensing the pressure differential between both the forward and reverse ports to achieve a more reliable determination, as suggested by Kipfelsberger. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA N. CAMPBELL whose telephone number is (571)270-7382.  The examiner can normally be reached on Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NATASHA N CAMPBELL/Examiner, Art Unit 1714